                                                     U.S. Department of Justice
 [Type text]
                                                     United States Attorney
 t                                                   Southern District of New York
                                                     The Silvio J. Mollo Building



 MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     November 14, 2019

 BY ECF
                                                          USDC SDNY
 The Honorable Valerie E. Caproni                         DOCUMENT
 United States District Judge                             ELECTRONICALLY FILED
 Southern District of New York                            DOC #:
 40 Foley Square                                          DATE FILED: 11/14/2019
 New York, New York 10007

                Re:    United States v. Patrick Avila et al., 19 Cr. 166 (VEC)

 Dear Judge Caproni:

          The Government, jointly with the defendants, respectfully requests that the deadline to
 file motions in limine be extended one week from November 15, 2019 to November 22, 2019.
 The Government has reached pretrial dispositions with each of the defendants in the above-
 reference matter, and expects to have all the pleas scheduled with the Court by November 22,
 2019. This is the second request for an extension of the deadline to file motions in limine. The
 first request was granted by the Court on October 14, 2019.

                                                     Respectfully submitted,

Application GRANTED.                                 GEOFFREY S. BERMAN
                                                     United States Attorney
SO ORDERED.
                                              By:          s/                     l
                                                     Jamie Bagliebter
                                                     Assistant United States Attorneys
                          11/14/2019
                                                     Tel: (212) 637-2236
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
